NUMBER 13-08-00005-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: EDNA DAVIS
  

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

 
 Relator, Edna Davis, filed a petition for writ of mandamus in the above cause on
January 4, 2008, in which she alleges that the respondent, the Honorable Thomas
Greenwell, Presiding Judge of the 319th Judicial District Court of Nueces County, Texas,
abused his discretion by denying relator's motion to disqualify Bradford Condit as counsel
for real parties in interest, Gulf Coast Construction & Restoration, Charles Ward, and Arne
Norem, and by denying relator's motion to stay the January 7, 2008 trial court setting.  In
addition to the petition for writ of mandamus, relator  filed a motion for emergency relief
asking this Court to order a stay of the January 7, 2008 trial, pending this Court's
determination of relator's petition for writ of mandamus.   
 Real parties in interest filed a reply to relator's motion for emergency temporary
relief and motion for sanctions, and relator subsequently filed a response.
	The Court, having examined and fully considered the petition for writ of mandamus,
relator's motion for emergency relief, the real parties' in interest reply to relator's motion
for emergency temporary relief, the real parties' motion for sanctions, and relator's
response to real parties' reply, is of the opinion that relator has not shown herself entitled
to the relief sought and the petition for writ of mandamus should be denied.  In addition,
the relator's motion for emergency temporary relief and the real parties' motion for
sanctions are denied.  
	The petition for writ of mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a).
 
  PER CURIAM

Memorandum Opinion delivered and
filed this the 4th day of January, 2008.